Exhibit 10.12




AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT


This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of July 31, 2019, is entered into between General Electric Company, a
New York corporation (“GE”), and Baker Hughes, a GE company, a Delaware
corporation (formerly known as Bear Newco, Inc.) (the “Company”). Certain terms
used in this Agreement are defined in Section 1.1.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Transaction Agreement and Plan of Merger,
dated as of October 30, 2016, among GE, Baker Hughes Incorporated, a Delaware
corporation (“BHI”), the Company, and Bear MergerSub, Inc., a Delaware
corporation (“Merger Sub”), as amended by the Amendment to the Transaction
Agreement and Plan of Merger, dated as of March 27, 2017, among GE, BHI, the
Company, Merger Sub, BHI Newco, Inc., a Delaware corporation, and Bear MergerSub
2, Inc., a Delaware corporation (as may be further amended from time to time,
the “Transaction Agreement”), GE and BHI have agreed to combine GE O&G (as
defined in the Transaction Agreement) with BHI and have effected or agreed to
effect the Transactions (as defined herein);
WHEREAS, in connection with the Transactions, GE, directly and through its
Affiliates, acquired newly issued membership interests in Baker Hughes, a GE
company, LLC, a Delaware limited liability company and wholly owned subsidiary
of the Company (“Newco LLC”) (the “Membership Interests”), and shares of the
Company’s Class B common stock, par value $0.0001 per share (the “Class B Common
Stock”), which Membership Interests, together with shares of Class B Common
Stock, are exchangeable on a 1:1 basis for Class A common stock, par value
$0.0001 per share, of the Company (the “Class A Common Stock”);
WHEREAS, GE and the Company entered into a Registration Rights Agreement, dated
as of July 3, 2017 (the “Original Agreement”), in order to, inter alia, set
forth certain registration rights granted by the Company to GE with respect to
the Class A Common Stock or other Registrable Securities held by GE or any other
Holder, on the terms and subject to the conditions set forth in the Original
Agreement; and
WHEREAS, GE and the Company (having received the approval of the Conflicts
Committee of the Board of Directors of the Company) desire to amend and restate
the Original Agreement in its entirety and provide for the rights and
preferences set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, GE and the Company, intending to
be legally bound, hereby agree to amend and restate, with effect as of the date
hereof, the Original Agreement as follows:









--------------------------------------------------------------------------------




ARTICLE 1

DEFINITIONS

1.1    Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to such terms in the Transaction
Agreement. The following terms shall have the meanings set forth in this Section
1.1:
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.
“Excluded Registration” means a registration under the Securities Act of
(i) Registrable Securities pursuant to one or more Demand Registrations pursuant
to Section 2 hereof, (ii) securities registered on Form S-8 or any similar
successor form, and (iii) securities registered to effect the acquisition of, or
combination with, another Person.
“Holder” means (i) GE and any Affiliate of GE that holds Registrable Securities
(together with GE, “GE Holders”) and (ii) any direct or indirect transferee of
any GE Holder who shall become a party to this Agreement in accordance with
Section 2.9 and has agreed in writing to be bound by the terms of this
Agreement; provided that, whether or not GE then holds any Registrable
Securities, GE shall be able to exercise all rights, and shall be responsible
for compliance with all obligations, of each GE Holder under this Agreement.
“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.
“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.
“Registrable Securities” means the Class A Common Stock, including any shares
thereof issuable upon or issued upon exercise, conversion or exchange of other
securities of the Company or any of its subsidiaries (including Class B Common
Stock and Membership Interests) (and, for the avoidance of doubt, each Holder
shall be deemed to hold the Registrable Securities so issuable in respect of
such other securities held by such Holder) and any securities issued or issuable
directly or indirectly with respect to, in exchange for, upon the conversion of
or in replacement of the Class A Common Stock, whether by way of a dividend or
distribution or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation, exchange or other reorganization, owned
by the Holders, whether owned on the date of the Original Agreement or acquired
thereafter; provided, however, that securities that, pursuant to Section 3.1, no
longer have registration rights hereunder shall not be considered Registrable
Securities.
“Requesting Holders” shall mean any Holder(s) requesting to have its (their)
Registrable Securities included in any Demand Registration or Shelf
Registration.


2
    



--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated by the SEC
thereunder.
1.2    Other Terms. For purposes of this Agreement, the following terms have the
meanings set forth in the section or agreement indicated.
Term
Section
Adverse Effect
Section 2.1.5
Advice
Section 2.6
Affiliate
Transaction Agreement
Agreement
Introductory Paragraph
BHI
Recitals
Class A Common Stock
Recitals
Class B Common Stock
Recitals
Company
Introductory Paragraph
Demand Registration
Section 2.1.1(a)
Demand Request
Section 2.1.1(a)
Demanding Shareholders
Section 2.1.1(a)
FINRA
Section 2.7
GE
Introductory Paragraph
GE Holder
Definition of Holder
Inspectors
Section 2.5(xiii)
Membership Interests
Recitals
Piggyback Registration
Section 2.2.1
Records
Section 2.5(xiii)
Required Filing Date
Section 2.1.1(a)
Seller Affiliates
Section 2.8.1
Shelf Registration
Section 2.1.2
Suspension Notice
Section 2.6
Transaction Agreement
Recitals



1.3    Rules of Construction. Unless the context otherwise requires:
(1)
a term has the meaning assigned to it;

(2)
“or” is not exclusive;

(3)
words in the singular include the plural, and words in the plural include the
singular;

(4)
provisions apply to successive events and transactions; and



3
    



--------------------------------------------------------------------------------




(5)
“herein,” “hereof” and other words of similar import refer to this Agreement as
a whole and not to any particular Article, Section or other subdivision.

ARTICLE 2    
REGISTRATION RIGHTS
2.1    Demand Registration.
2.1.1    Request for Registration.
(a)    Commencing on the date of the Original Agreement, subject to any
restrictions contained in the Stockholders Agreement, any Holder or Holders of
Registrable Securities shall have the right to require the Company to file a
registration statement on Form S-1 or S-3 or any other appropriate form under
the Securities Act or Exchange Act for a public offering or the listing or
trading of all or part of its or their Registrable Securities (including any
public offering or listing or trading of securities of (i) the Company or (ii)
any wholly owned, direct or indirect Subsidiary of GE, in connection with and
subject to the requirements applicable to a Permitted Spin Transaction (as
defined in the Newco LLC Operating Agreement) (a “Demand Registration”), by
delivering to the Company written notice stating that such right is being
exercised, naming, if applicable, the Holders whose Registrable Securities are
to be included in such registration (collectively, the “Demanding
Shareholders”), specifying the number of each such Demanding Shareholder’s
Registrable Securities to be included in such registration and, subject to
Section 2.1.3 hereof, describing the intended method of distribution thereof (a
“Demand Request”).
(b)    Subject to Section 2.1.6, the Company shall file the registration
statement in respect of a Demand Registration as soon as practicable and, in any
event, within forty-five (45) days after receiving a Demand Request (the
“Required Filing Date”) and shall use reasonable best efforts to cause the same
to be declared effective by the SEC as promptly as practicable after such
filing; provided, however, that:
(i)    the Company shall not be obligated to effect a Demand Registration
pursuant to Section 2.1.1(a) within 60 days after the effective date of a
previous Demand Registration, other than a Shelf Registration pursuant to this
Article 2; and
(ii)    the Company shall not be obligated to effect a Demand Registration
pursuant to Section 2.1.1(a) unless the Demand Request is for a number of
Registrable Securities with a market value that is equal to at least the lesser
of (x) $50 million and (y) market value of all Registrable Securities held by GE
Holders as of the date of such Demand Request.
2.1.2    Shelf Registration. With respect to any Demand Registration, the
Requesting Holders may require the Company to effect a registration of the
Registrable Securities under a registration statement pursuant to Rule 415 under
the Securities Act (or any successor rule) (a


4
    



--------------------------------------------------------------------------------




“Shelf Registration”). The Company’s existing universal shelf registration
statement filed in November 2018 shall be deemed a Shelf Registration hereunder.
2.1.3    Selection of Underwriters. At the request of the Holders of a majority
of the Registrable Securities to be registered in a Demand Registration, the
offering of Registrable Securities pursuant to a Demand Registration shall be in
the form of a “firm commitment” underwritten offering. The Holders of a majority
of the Registrable Securities to be registered in a Demand Registration shall
select the investment banking firm or firms to manage the underwritten offering,
provided that such selection shall be subject to the consent of the Company,
which consent shall not be unreasonably withheld or delayed. No Holder may
participate in any registration pursuant to Section 2.1.1 unless such Holder
(x) agrees to sell such Holder’s Registrable Securities on the basis provided in
any underwriting arrangements described above and (y) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements; provided, however, that no such Holder shall be required to make
any representations or warranties in connection with any such registration other
than representations and warranties as to (i) such Holder’s ownership of his or
its Registrable Securities to be transferred free and clear of all liens,
claims, and encumbrances, (ii) such Holder’s power and authority to effect such
transfer, and (iii) such matters pertaining to compliance with securities laws
as may be reasonably requested; provided, further, however, that the obligation
of such Holder to indemnify pursuant to any such underwriting arrangements shall
be several, not joint and several, among such Holders selling Registrable
Securities, and the liability of each such Holder will be in proportion thereto,
and provided, further, that such liability will be limited to the net amount
received by such Holder from the sale of his or its Registrable Securities
pursuant to such registration.
2.1.4    Rights of Nonrequesting Holders. Upon receipt of any Demand Request,
the Company shall promptly (but in any event within five (5) days) give written
notice of such proposed Demand Registration to all other Holders, who shall have
the right, exercisable by written notice to the Company within twenty (20) days
(in the case of any Demand Request by a Holder other than a GE Holder) or five
(5) days (in the case of any Demand Request by a GE Holder) of their receipt of
the Company’s notice, to elect to include in such Demand Registration such
portion of their Registrable Securities as they may request. All Holders
requesting to have their Registrable Securities included in a Demand
Registration in accordance with the immediately preceding sentence shall be
deemed to be “Requesting Holders” for purposes of this Section 2.1. This Section
2.1.4 shall not apply if all Holders are GE Holders.
2.1.5    Priority on Demand Registrations. No securities to be sold for the
account of any Person (including the Company) other than a Requesting Holder
shall be included in a Demand Registration unless the managing underwriter or
underwriters shall advise the Requesting Holders that the inclusion of such
securities will not adversely affect the price, timing or distribution of the
offering or otherwise adversely affect its success (an “Adverse Effect”).
Furthermore, if the managing underwriter or underwriters shall advise the
Requesting Holders that, even after exclusion of all securities of other Persons
pursuant to the immediately preceding sentence, the amount of Registrable
Securities proposed to be included in such Demand


5
    



--------------------------------------------------------------------------------




Registration by Requesting Holders is sufficiently large to cause an Adverse
Effect, the Registrable Securities of the Requesting Holders to be included in
such Demand Registration shall equal the number of shares which the Requesting
Holders are so advised can be sold in such offering without an Adverse Effect
and such shares shall be allocated pro rata among the Requesting Holders on the
basis of the number of Registrable Securities requested to be included in such
registration by each such Requesting Holder or, if all Requesting Holders are GE
Holders, then in such manner as GE directs.
2.1.6    Suspension of Filing Obligation. At any time prior to (but not after)
receipt of a Demand Request, the Company may suspend its obligation with respect
to the filing (but not the preparation) of a registration statement required by
Section 2.1 for a period not longer than forty-five (45) days after the Required
Filing Date and not more than twice and not more than sixty (60) days in the
aggregate in any twelve-month period if (i) the Board of Directors of the
Company or a committee of the Board of Directors of the Company determines in
good faith that such registration would require the disclosure by the Company of
material non-public information and that such disclosure at such time would be
materially detrimental to the Company and its stockholders, or (ii) the Company
has determined to effect a registered underwritten public offering of the
Company’s securities for the Company’s account and the Company has taken
substantial steps (including, but not limited to, selecting a managing
underwriter for such offering) and is proceeding with reasonable diligence to
effect such offering. A suspension of the Company’s obligation with respect to
the filing of a registration statement pursuant to this Section 2.1.6 shall be
lifted, and the requested registration statement shall be filed forthwith, if,
in the case of a suspension pursuant to clause (i) of the immediately preceding
sentence, the material non-public information is disclosed or determined to no
longer be material by the Board of Directors of the Company or a committee
thereof, or, in the case of a suspension pursuant to clause (ii) of the
immediately preceding sentence, the proposed registration for the Company’s
account is abandoned. In order to suspend its obligation with respect to the
filing of a registration statement pursuant to this Section 2.1.6, the Company
shall promptly (but in any event within five (5) days), upon determining to seek
such suspension, deliver to each Holder a certificate signed by an executive
officer of the Company stating that the Company is seeking such suspension
pursuant to this Section 2.1.6 and a general statement of the reason for such
suspension and an approximation of the anticipated duration of the suspension
consistent with this Section 2.1.6.
2.2    Piggyback Registrations.
2.2.1    Right to Piggyback. Each time the Company proposes to register any of
its equity securities (other than pursuant to an Excluded Registration) under
the Securities Act for sale to the public (whether for the account of the
Company or the account of any securityholder of the Company) (a “Piggyback
Registration”), the Company shall give prompt written notice to each Holder of
Registrable Securities (which notice shall be given not less than ten (10) days
prior to the anticipated filing date of the Company’s registration statement),
which notice shall offer each such Holder the opportunity to include any or all
of its Registrable Securities in such registration statement, subject to the
limitations contained in Section 2.2.2 hereof. Each Holder who desires to have
its Registrable Securities included in such registration statement shall so
advise the


6
    



--------------------------------------------------------------------------------




Company in writing (stating the number of shares desired to be registered)
within ten (10) days after the date of such notice from the Company. Any Holder
shall have the right to withdraw such Holder’s request for inclusion of such
Holder’s Registrable Securities in any registration statement pursuant to this
Section 2.2.1 by giving written notice to the Company of such withdrawal.
Subject to Section 2.2.2 below, the Company shall include in such registration
statement all such Registrable Securities so requested to be included therein;
provided, however, that the Company may at any time withdraw or cease proceeding
with any such registration if it shall at the same time withdraw or cease
proceeding with the registration of all other equity securities originally
proposed to be registered.
2.2.2    Priority on Piggyback Registrations.
(a)    If a Piggyback Registration is an underwritten offering and was initiated
by the Company, and if the managing underwriter advises the Company that the
inclusion of Registrable Securities requested to be included in the Registration
Statement would cause an Adverse Effect, the Company shall include in such
registration statement (i) first, the securities the Company proposes to sell,
(ii) second, the Registrable Securities requested to be included in such
registration, pro rata among the Holders of such Registrable Securities on the
basis of the number of Registrable Securities owned by each such Holder, and
(iii) third, any other securities requested to be included in such registration,
provided that if such other securities have been requested to be included
pursuant to a registration rights agreement, then such securities would be
included as set forth in (ii) above. If as a result of the provisions of this
Section 2.2.2(a) any Holder shall not be entitled to include all Registrable
Securities in a registration that such Holder has requested to be so included,
such Holder may withdraw such Holder’s request to include Registrable Securities
in such registration statement.
(b)    If a Piggyback Registration is an underwritten offering and was initiated
by a security holder of the Company, and if the managing underwriter advises the
Company that the inclusion of Registrable Securities requested to be included in
the Registration Statement would cause an Adverse Effect, the Company shall
include in such registration statement (i) first, the securities requested to be
included therein by the security holders requesting such registration and the
Registrable Securities requested to be included in such registration, pro rata
among the holders of such securities on the basis of the number of securities
owned by each such holder, and (ii) second, any other securities requested to be
included in such registration (including securities to be sold for the account
of the Company). If as a result of the provisions of this Section 2.2.2(b) any
Holder shall not be entitled to include all Registrable Securities in a
registration that such Holder has requested to be so included, such Holder may
withdraw such Holder’s request to include Registrable Securities in such
registration statement.
(c)    No Holder may participate in any registration statement in respect of a
Piggyback Registration hereunder unless such Holder (x) agrees to sell such
Holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Company and (y) completes and executes all
questionnaires, powers of attorney,


7
    



--------------------------------------------------------------------------------




indemnities, underwriting agreements and other documents, each in customary
form, reasonably required under the terms of such underwriting arrangements;
provided, however, that no such Holder shall be required to make any
representations or warranties in connection with any such registration other
than representations and warranties as to (i) such Holder’s ownership of his or
its Registrable Securities to be sold or transferred free and clear of all
liens, claims, and encumbrances, (ii) such Holder’s power and authority to
effect such transfer, and (iii) such matters pertaining to compliance with
securities laws as may be reasonably requested; provided, further, however, that
the obligation of such Holder to indemnify pursuant to any such underwriting
arrangements shall be several, not joint and several, among such Holders selling
Registrable Securities, and the liability of each such Holder will be in
proportion to, and provided, further, that such liability will be limited to,
the net amount received by such Holder from the sale of his or its Registrable
Securities pursuant to such registration.
2.3    SEC Form S-3. The Company shall use its reasonable best efforts to cause
Demand Registrations to be registered on Form S-3 (or any successor form), and
if the Company is not then eligible under the Securities Act to use Form S-3,
Demand Registrations shall be registered on the form for which the Company then
qualifies. The Company shall use its reasonable best efforts to remain eligible
to use Form S-3 (including if applicable an automatic shelf registration
statement).
2.4    Holdback Agreements.
(a)    The Company shall not effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and during the
90-day period beginning on the effective date of any registration statement in
connection with a Demand Registration (other than a Shelf Registration), or in
the case of a Shelf Registration, the filing of any prospectus relating to the
offer and sale of Registrable Securities, or a Piggyback Registration, except
pursuant to any registrations on Form S-4 or Form S-8 or any successor form or
unless the underwriters managing any such public offering otherwise agree.
(b)    If any Holder of Registrable Securities notifies the Company in writing
that it intends to effect an underwritten sale registered pursuant to a Shelf
Registration pursuant to Article 2 hereof, the Company shall not effect any
public sale or distribution of its equity securities, or any securities
convertible into or exchangeable or exercisable for its equity securities,
during the seven days prior to and during the 90-day period beginning on the
pricing date for such underwritten offering, except pursuant to registrations on
Form S-4 or Form S-8 or any successor form or unless the underwriters managing
any such public offering otherwise agree.
(c)    Each Holder agrees, in the event of an underwritten offering by the
Company (whether for the account of the Company or otherwise), not to offer,
sell, contract to sell or otherwise dispose of any Registrable Securities, or
any securities convertible into or exchangeable or exercisable for such
securities, including any sale


8
    



--------------------------------------------------------------------------------




pursuant to Rule 144 under the Securities Act (except as part of such
underwritten offering), during the seven days prior to, and during the 90-day
period (or such lesser period as the lead or managing underwriters may require)
beginning on the effective date of the registration statement for such
underwritten offering (or, in the case of an offering pursuant to an effective
shelf registration statement pursuant to Rule 415 under the Securities Act (or
any successor rule), the pricing date for such underwritten offering).
2.5    Registration Procedures. Whenever any Holder has requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
will use its reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof as promptly as is practicable, and pursuant thereto the
Company will as expeditiously as possible:
(i)
prepare and file with the SEC, pursuant to Section 2.1.1(a) with respect to any
Demand Registration, a registration statement on any appropriate form under the
Securities Act with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
as soon as practicable, provided that as far in advance as practicable before
filing such registration statement or any amendment thereto, the Company will
furnish to the selling Holders copies of reasonably complete drafts of all such
documents prepared to be filed (including exhibits), and any such Holder shall
have the opportunity to object to any information contained therein and the
Company will make corrections reasonably requested by such Holder with respect
to such information prior to filing any such registration statement or
amendment;

(ii)
except in the case of a Shelf Registration, prepare and file with the SEC such
amendments, post-effective amendments, and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than one
hundred eighty (180) days (or such lesser period as is necessary for the
underwriters in an underwritten offering to sell unsold allotments) and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

(iii)
in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective (including the filing of a new registration statement upon
the expiration of a prior one) and to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
subject thereto until the date on which all the Registrable Securities subject
thereto have been sold pursuant to such registration statement;



9
    



--------------------------------------------------------------------------------




(iv)
furnish to each seller of Registrable Securities and the underwriters of the
securities being registered such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), any
prospectus supplement, any documents incorporated by reference therein and such
other documents as such seller or underwriters may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by such seller
or the sale of such securities by such underwriters (it being understood that,
subject to Section 2.6 and the requirements of the Securities Act and applicable
state securities laws, the Company consents to the use of the prospectus and any
amendment or supplement thereto by each seller and the underwriters in
connection with the offering and sale of the Registrable Securities covered by
the registration statement of which such prospectus, amendment or supplement is
a part);

(v)
use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as the managing underwriter reasonably requests (or, in the event the
registration statement does not relate to an underwritten offering, as the
holders of a majority of such Registrable Securities may reasonably request);
use its reasonable best efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period in which such registration
statement is required to be kept effective; and do any and all other acts and
things which may be reasonably necessary or advisable to enable each seller to
consummate the disposition of the Registrable Securities owned by such seller in
such jurisdictions (provided, however, that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process in any such jurisdiction);

(vi)
promptly notify each seller and each underwriter and (if requested by any such
Person) confirm such notice in writing (A) when a prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to a
registration statement or any post-effective amendment, when the same has become
effective, (B) of the issuance by any state securities or other regulatory
authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation of any proceedings for that purpose, and
(C) of the happening of any event which makes any statement made in a
registration statement or related prospectus untrue or which requires the making
of any changes in such registration statement, prospectus or documents so that
they will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, and, as promptly as practicable thereafter,
using its reasonable best efforts to do so within ten (10) business days
thereafter, prepare and file with the



10
    



--------------------------------------------------------------------------------




SEC and furnish a supplement or amendment to such prospectus so that, as
thereafter deliverable to the purchasers of such Registrable Securities, such
prospectus will not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
(vii)
permit any selling Holder which, in such Holder’s sole and exclusive judgment,
might reasonably be deemed to be an underwriter or a controlling person of the
Company, to participate in the preparation of such registration or comparable
statement and to require the insertion therein of material, furnished to the
Company in writing, which in the reasonable judgment of such Holder and its
counsel should be included;

(viii)
make reasonably available members of management of the Company, as selected by
the Holders of a majority of the Registrable Securities included in such
registration, for assistance in the selling effort relating to the Registrable
Securities covered by such registration, including, but not limited to, the
participation of such members of the Company’s management in road show
presentations;

(ix)
otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC, including the Securities Act and the Exchange Act
and the rules and regulations promulgated thereunder, and make generally
available to the Company’s securityholders an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act no later than thirty (30) days
after the end of the twelve (12) month period beginning with the first day of
the Company’s first fiscal quarter commencing after the effective date of a
registration statement, which earnings statement shall cover said twelve
(12) month period, and which requirement will be deemed to be satisfied if the
Company timely files complete and accurate information on Forms 10-Q, 10-K and
8-K under the Exchange Act and otherwise complies with Rule 158 under the
Securities Act;

(x)
if requested by the managing underwriter or any seller promptly incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriter or any seller reasonably requests to be included therein,
including, without limitation, with respect to the Registrable Securities being
sold by such seller, the purchase price being paid therefor by the underwriters
and with respect to any other terms of the underwritten offering of the
Registrable Securities to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;

(xi)
as promptly as practicable after filing with the SEC of any document which is
incorporated by reference into a registration statement (in the form in which it
was incorporated), deliver a copy of each such document to each seller;



11
    



--------------------------------------------------------------------------------




(xii)
cooperate with the sellers and the managing underwriter to facilitate the timely
preparation and delivery of certificates (which shall not bear any restrictive
legends unless required under applicable law) representing securities sold under
any registration statement, and enable such securities to be in such
denominations and registered in such names as the managing underwriter or such
sellers may request and keep available and make available to the Company’s
transfer agent prior to the effectiveness of such registration statement a
supply of such certificates;

(xiii)
promptly make available for inspection by any seller, any underwriter
participating in any disposition pursuant to any registration statement, and any
attorney, accountant or other agent or representative retained by any such
seller or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information requested by any
such Inspector in connection with such registration statement; provided,
however, that, unless the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the registration statement or the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (xiii) if either (1) the Company has
requested and been granted from the SEC confidential treatment of such
information contained in any filing with the SEC or documents provided
supplementally or otherwise or (2) the Company reasonably determines in good
faith that such Records are otherwise confidential and so notifies the
Inspectors in writing, unless prior to furnishing any such information such
Holder of Registrable Securities requesting such information agrees to enter
into a confidentiality agreement in customary form and subject to customary
exceptions; and provided, further, that each Holder of Registrable Securities
agrees that it will, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction, give notice to the Company and allow the
Company, at its expense, to undertake appropriate action and to prevent
disclosure of the Records deemed confidential;

(xiv)
furnish to each seller and underwriter a signed counterpart of (A) an opinion or
opinions of counsel to the Company, and (B) a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the type customarily covered by opinions or comfort
letters, as the case may be, as the sellers or managing underwriter reasonably
requests;

(xv)
cause the Registrable Securities included in any registration statement to be
(A) listed on each securities exchange, if any, on which similar securities
issued by the Company are then listed or (B) quoted on any inter-dealer
quotation system



12
    



--------------------------------------------------------------------------------




if similar securities issued by the Company are quoted thereon, and, in each
case, to be registered under the Exchange Act;
(xvi)
provide a transfer agent and registrar for all Registrable Securities registered
hereunder;

(xvii)
cooperate with each seller and each underwriter participating in the disposition
of such Registrable Securities and their respective counsel in connection with
any filings required to be made with FINRA;

(xviii)
during the period when the prospectus is required to be delivered under the
Securities Act, promptly file all documents required to be filed with the SEC
pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;

(xix)
notify each seller of Registrable Securities promptly of any request by the SEC
for the amending or supplementing of such registration statement or prospectus
or for additional information;

(xx)
enter into such agreements (including underwriting agreements in the managing
underwriter’s customary form) as are customary in connection with an
underwritten registration, with any representations, warranties and other
agreements contained therein for the benefit of the underwriters also being for
the benefit of the sellers of Registrable Securities;

(xxi)
provide such information and cooperation in connection with any distribution,
listing or trading of any securities of a wholly owned, direct or indirect
Subsidiary of GE in connection with and subject to the requirements applicable
to a Permitted Spin Transaction (as defined in the Newco LLC Operating
Agreement) to the same extent that would be required for the direct registration
of Registrable Securities;

(xxii)
advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such registration statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued; and

(xxiii)
without in any way limiting any of the foregoing, (A) in connection with any
underwritten offering of Registrable Securities under a Shelf Registration, the
Company shall take, and shall cause its subsidiaries, representatives, auditors
and advisers to take, all actions reasonably necessary, proper or advisable to
facilitate the commencement and pricing of the relevant offering as promptly as
practicable, using its reasonable best efforts to facilitate such commencement
and pricing occurring within ten (10) business days of notice thereof from GE
(or, where no GE Holder is participating, the Holders of the majority of the



13
    



--------------------------------------------------------------------------------




Registrable Securities) and (B in connection with any non-underwritten sales of
Registrable Securities under a Shelf Registration, the Company shall provide the
Holders of the Registrable Securities with a prospectus supplement registering
such sales as promptly as practicable, using its reasonable best effort to do so
within ten (10) business days of notice thereof from GE (or, where no GE Holder
is participating, the Holders of the majority of the Registrable Securities).
2.6    Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Securities that, upon receipt of any notice (a “Suspension Notice”)
from the Company of the happening of any event of the kind described in Section
2.5(vi)(C), such Holder will forthwith discontinue disposition of Registrable
Securities until such Holder’s receipt of the copies of the supplemented or
amended prospectus, or until it is advised in writing (the “Advice”) by the
Company that the use of the prospectus may be resumed, and has received copies
of any additional or supplemental filings which are incorporated by reference in
the prospectus, and, if so directed by the Company, such Holder will deliver to
the Company all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice. In the event the Company shall give any such
notice, the time period regarding the effectiveness of registration statements
set forth in Sections 2.5(ii) and 2.5(iii) hereof shall be extended by the
number of days during the period from and including the date of the giving of
the Suspension Notice to and including the date when each seller of Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus or the Advice. The Company shall use
its reasonable best efforts and take such actions as are reasonably necessary to
render the Advice as promptly as practicable, using its reasonable best efforts
to do so within ten (10) business days of delivery of a Suspension Notice.
2.7    Registration Expenses. All reasonable, out-of-pocket fees and expenses
incident to any registration hereunder, including, without limitation, the
Company’s performance of or compliance with this Article 2, all registration and
filing fees, all fees and expenses associated with filings required to be made
with the Financial Industry Regulatory Authority (“FINRA”) (including, if
applicable, the reasonable fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 2720, and of its counsel), as
may be required by the rules and regulations of FINRA, fees and expenses of
compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities), rating agency fees, printing expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with the Depository Trust Company and of printing
prospectuses), messenger and delivery expenses, the fees and expenses incurred
in connection with any listing or quotation of the Registrable Securities, fees
and expenses of counsel for the Company and its independent certified public
accountants (including the expenses of any special audit or “cold comfort”
letters required by or incident to such performance), the fees and expenses of
any special experts retained by the Company in connection with such
registration, and the fees and expenses of other persons retained by the
Company, will be borne by the Company (unless paid by a security holder that is
not a Holder for whose account the registration is being effected) whether or
not any registration statement becomes effective; provided, however, that any
underwriting


14
    



--------------------------------------------------------------------------------




discounts, commissions, or fees attributable to the sale of the Registrable
Securities will be borne by the Holders pro rata on the basis of the number of
shares so registered and the fees and expenses of any counsel, accountants, or
other persons retained or employed by any Holder will be borne by such Holder.
2.8    Indemnification.
2.8.1    The Company agrees to indemnify and reimburse, to the fullest extent
permitted by law, each seller of Registrable Securities, and each of its
employees, advisors, agents, representatives, partners, officers, and directors
and each Person who controls such seller (within the meaning of the Securities
Act or the Exchange Act) and any agent or investment advisor thereof
(collectively, the “Seller Affiliates”) (A) against any and all losses, claims,
damages, liabilities, and expenses, joint or several (including, without
limitation, attorneys’ fees and disbursements except as limited by Section
2.8.3) based upon, arising out of, related to or resulting from any untrue or
alleged untrue statement of a material fact contained in any registration
statement, prospectus, or preliminary prospectus or any amendment thereof or
supplement thereto, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (B) against any and all loss, liability, claim, damage, and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon,
arising out of, related to or resulting from any such untrue statement or
omission or alleged untrue statement or omission, and (C) against any and all
costs and expenses (including reasonable fees and disbursements of counsel) as
may be reasonably incurred in investigating, preparing, or defending against any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, or any claim whatsoever based upon, arising out of,
related to or resulting from any such untrue statement or omission or alleged
untrue statement or omission, or such violation of the Securities Act or
Exchange Act, to the extent that any such expense or cost is not paid under
subparagraph (A) or (B) above; except insofar as any such statements are made in
reliance upon and in strict conformity with information furnished in writing to
the Company by such seller or any Seller Affiliate for use therein. The
reimbursements required by this Section 2.8.1 will be made by periodic payments
during the course of the investigation or defense, as and when bills are
received or expenses incurred.
2.8.2    In connection with any registration statement in which a seller of
Registrable Securities is participating, each such seller will furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, each such seller will
indemnify the Company and each of its employees, advisors, agents,
representatives, partners, officers and directors and each Person who controls
the Company (within the meaning of the Securities Act or the Exchange Act) and
any agent or investment advisor thereof against any and all losses, claims,
damages, liabilities, and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements except as limited by Section 2.8.3) resulting
from any untrue statement or alleged untrue statement of a material fact
contained in the registration statement, prospectus, or any preliminary
prospectus or any amendment thereof or supplement


15
    



--------------------------------------------------------------------------------




thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or alleged untrue statement or
omission or alleged omission is contained in any information or affidavit so
furnished in writing to the Company by such seller or any of its Seller
Affiliates specifically for inclusion in the registration statement; provided
that the obligation to indemnify will be several, not joint and several, among
such sellers of Registrable Securities, and the liability of each such seller of
Registrable Securities will be in proportion to, and will be limited to, the net
amount received by such seller from the sale of Registrable Securities pursuant
to such registration statement; provided, however, that such seller of
Registrable Securities shall not be liable in any such case to the extent that
prior to the filing of any such registration statement or prospectus or
amendment thereof or supplement thereto, such seller has furnished in writing to
the Company information expressly for use in such registration statement or
prospectus or any amendment thereof or supplement thereto which corrected or
made not misleading information previously furnished to the Company.
2.8.3    Any Person entitled to indemnification hereunder will (A) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person) and (B) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (X) the
indemnifying party has agreed to pay such fees or expenses, or (Y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld).
If such defense is assumed by the indemnifying party pursuant to the provisions
hereof, such indemnifying party shall not settle or otherwise compromise the
applicable claim unless (1) such settlement or compromise contains a full and
unconditional release of the indemnified party or (2) the indemnified party
otherwise consents in writing. An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.
2.8.4    Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.8.1 or Section 2.8.2 are unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities, or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
liabilities, or


16
    



--------------------------------------------------------------------------------




expenses (or actions in respect thereof) in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and the indemnified party
in connection with the actions which resulted in the losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.8.4 were determined by pro rata allocation (even if
the Holders or any underwriters or all of them were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 2.8.4. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities, or expenses (or actions in respect thereof) referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or, except
as provided in Section 2.8.3, defending any such action or claim.
Notwithstanding the provisions of this Section 2.8.4, no Holder shall be
required to contribute an amount greater than the dollar amount by which the net
proceeds received by such Holder with respect to the sale of any Registrable
Securities exceeds the amount of damages which such Holder has otherwise been
required to pay by reason of any and all untrue or alleged untrue statements of
material fact or omissions or alleged omissions of material fact made in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto related to such sale of Registrable Securities. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations in this Section 2.8.4 to contribute shall be several in proportion
to the amount of Registrable Securities registered by them and not joint.
If indemnification is available under this Section 2.8, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Section
2.8.1 and Section 2.8.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.8.4 subject, in the case of the Holders, to the
limited dollar amounts set forth in Section 2.8.2.
2.8.5    The indemnification and contribution provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, or controlling
Person of such indemnified party and will survive the transfer of securities.
2.9    Transfer of Registration Rights. The rights of each Holder under this
Agreement may be assigned to any direct or indirect transferee of a Holder
permitted under the Stockholders Agreement who agrees in writing to be subject
to and bound by all the terms and conditions of this Agreement.


17
    



--------------------------------------------------------------------------------




2.10    Rule 144. The Company will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder (or, if the Company is not required to file such
reports, will, upon the request of the Holders, make publicly available other
information) and will take such further action as the Holders may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Class A Common Stock without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 under the Securities
Act, as such rule may be amended from time to time or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of any
Holder, the Company will deliver to such parties a written statement as to
whether it has complied with such requirements and will, at its expense,
forthwith upon the request of any such Holder, deliver to such Holder a
certificate, signed by the Company’s principal financial officer, stating
(a) the Company’s name, address and telephone number (including area code),
(b) the Company’s Internal Revenue Service identification number, (c) the
Company’s SEC file number, (d) the number of shares of each class of capital
stock outstanding as shown by the most recent report or statement published by
the Company, and (e) whether the Company has filed the reports required to be
filed under the Exchange Act for a period of at least ninety (90) days prior to
the date of such certificate and in addition has filed the most recent annual
report required to be filed thereunder.
2.11    Preservation of Rights. The Company will not (i) grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted hereunder or (ii) enter into any agreement, take any action, or
permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the Holders in this Agreement.
2.12    Stockholders Agreement. Notwithstanding anything else herein to the
contrary, nothing in this Agreement shall be construed to permit a Transfer (as
defined in the Stockholders Agreement) by any Holder of Registrable Securities
that is prohibited by the terms of the Stockholders Agreement.
ARTICLE 3    
TERMINATION
3.1    Termination. The Holders may exercise the registration rights granted
hereunder in such manner and proportions as they shall agree among themselves.
The registration rights hereunder shall cease to apply to any particular
Registrable Security when: (a) a registration statement with respect to the sale
of such Registrable Security shall have become effective under the Securities
Act and such Registrable Security shall have been disposed of in accordance with
such registration statement; (b) such Registrable Security shall have been sold
to the public pursuant to Rule 144 under the Securities Act (or any successor
provision); (c) such Registrable Security shall have been otherwise transferred,
new certificates for them not bearing a legend restricting further transfer
shall have been delivered by the Company and subsequent public distribution of
them shall not require registration or qualification of them under the
Securities Act or any similar state law then in force; (d) such Registrable
Security shall have ceased to be outstanding, (e) in the case of Registrable
Securities held by a Holder that is not GE or any Affiliate thereof, such


18
    



--------------------------------------------------------------------------------




Holder holds less than five percent (5%) of the then outstanding Registrable
Securities and such Registrable Securities are eligible for sale pursuant to
Rule 144 under the Securities Act (or any successor provision) without
restriction or (f) in the case of Registrable Securities held by GE or any
Affiliate thereof, such Holder holds less than three percent (3%) of the then
outstanding Registrable Securities and such Registrable Securities are eligible
for sale pursuant to Rule 144 under the Securities Act (or any successor
provision) without restriction. The Company shall promptly upon the request of
any Holder furnish to such Holder evidence of the number of Registrable
Securities then outstanding.
ARTICLE 4    
MISCELLANEOUS
4.1    Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including e-mail transmission, so long as a
receipt of such e-mail is requested and received by non-automated response). All
such notices, requests, demands and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to
5:00 p.m. on a business day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed to have been received on the next
succeeding business day in the place of receipt. All such notices, requests and
other communications to any party hereunder shall be given to such party as
follows:
(a)
if to the Company, to:

Baker Hughes, a GE company
17021 Aldine Westfield Road
Houston, Texas 77073
Attention:     William D. Marsh
Telephone:     (713) 879-1257
Facsimile:     (713) 439-8472
E-mail:     will.marsh@bhge.com





19
    



--------------------------------------------------------------------------------




(b)
if to any GE Holder, to:

General Electric Company
33-41 Farnsworth Street
Boston, Massachusetts 02210
Attention:     Christoph Pereira
Telephone:    (617) 443-2952
Attention:     Mark Landis
Telephone:     (617) 443-2902
Attention:     Brian Sandstrom
Telephone:    (617) 443-2920
Email:    christoph.pereira@ge.com
    mark.landis@ge.com
    brian.sandstrom@ge.com

    
If to any other Holder, the address indicated for such Holder in the Company’s
stock transfer records with copies, so long as there are any GE Holders, to GE
as provided above. GE is authorized to deliver and receive any notices hereunder
on behalf of any other GE Holder.
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.
4.2    Authority. Each of the parties hereto represents to the other that (i) it
has the corporate power and authority to execute, deliver and perform this
Agreement, (ii) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate action and no such further
action is required, (iii) it has duly and validly executed and delivered this
Agreement, and (iv) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.
4.3    Governing Law; Jurisdiction; Specific Performance.
4.3.1    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE.
4.3.2    Each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware (the
“Chancery Court”) or, if, but only if, the Chancery Court lacks subject matter
jurisdiction, any federal court located in the State of


20
    



--------------------------------------------------------------------------------




Delaware with respect to any dispute arising out of, relating to or in
connection with this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (iii) agrees that it will not bring any action arising out of,
relating to or in connection with this Agreement in any court other than the
courts of the State of Delaware, as described above, and (iv) waives any right
to trial by jury with respect to any action related to or arising out of this
Agreement. Nothing in this Section 4.3 shall prevent any party from bringing an
action or proceeding in any jurisdiction to enforce any judgment of the Chancery
Court or any federal court located in the State of Delaware, as applicable. Each
of the parties hereto hereby agrees that service of any process, summons, notice
or document by U.S. registered mail to the respective addresses set forth in
Section 4.1 shall be effective service of process for any suit or proceeding in
connection with this Agreement.
4.3.3    The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Each party
agrees that, in the event of any breach or threatened breach by any other party
of any covenant or obligation contained in this Agreement, the non-breaching
party shall be entitled (in addition to any other remedy that may be available
to it whether in law or equity, including monetary damages) to (i) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation, and (ii) an injunction restraining such breach or
threatened breach.
4.4    Successors and Assigns. Except as otherwise expressly provided herein,
this Agreement shall be binding upon and benefit the Company, each Holder, and
their respective successors and assigns.
4.5    Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable under any applicable Law (as defined in the
Transaction Agreement), then such contravention or invalidity shall not
invalidate the entire Agreement. Such provision shall be deemed to be modified
to the extent necessary to render it legal, valid and enforceable, and if no
such modification shall render it legal, valid and enforceable, then this
Agreement shall be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties hereto shall be construed
and enforced accordingly.
4.6    Remedies. Any dispute, controversy or claim arising out of, or relating
to, the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement shall
be resolved in accordance with Article 10 of the Transaction Agreement.
4.7    Waivers. Any failure of any of the parties to comply with any obligation,
representation, warranty, covenant, agreement or condition herein may be waived
at any time by any of the parties entitled to the benefit thereof only by a
written instrument signed by each such party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
representation, warranty, covenant, agreement or condition shall not operate as
a waiver of or estoppel with respect to, any subsequent or other failure.


21
    



--------------------------------------------------------------------------------




4.8    Amendment. This Agreement may not be amended or modified in any respect
except by a written agreement signed by the Company, GE (so long as GE owns any
Registrable Securities) and the Holders of a majority of the then outstanding
Registrable Securities.
4.9    Counterparts; Electronic Transmission of Signatures. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, and delivered by means of electronic mail transmission or
otherwise, each of which when so executed and delivered shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
[The remainder of this page has been intentionally left blank; the next page is
the signature page.]








22
    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
BAKER HUGHES, A GE COMPANY
By:
    /s/ Lee Whitley    
Name: Lee Whitley
Title: Corporate Secretary

GENERAL ELECTRIC COMPANY
By:
/s/ John Godsman    
Name: John Godsman
Title: Vice President











[Signature Page to Amended and Restated Registration Rights Agreement]

